Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made as of February 13, 2007 (the
“Effective Date”), by and between FleetTalk Partners, Ltd., whose primary
address is 710 Country Club Road, Crystal Lake, IL 60014-5609 (“Buyer”), and
Champion Communication Services, Inc., whose primary address is 1610 Woodstead
Court, Suite 330, The Woodlands, Texas 77380 (“Seller”) (each is referred to in
this Agreement as a “Party” and collectively the “Parties”).

 

RECITALS

 

Seller holds the licenses (“Licenses”) listed on Schedule A attached hereto that
have been granted by the Federal Communications Commission (“FCC”) to operate
certain Private Mobile Radio Service (“PMRS”) station(s) listed on Schedule A
(“Stations”), and is the owner and operator of such Stations;

 

Seller desires to assign the License(s) to Buyer upon grant of all requisite FCC
consents and Buyer desires to be assigned the License(s), and Seller desires to
sell to Buyer, and Buyer desires to purchase from Seller, all Seller’s right,
title and interest in and to the Licenses and the assets listed on Schedule A
(“Schedule A Assets”) (the Licenses and Schedule A Assets, collectively, the
“Purchased Assets”); and

 

Seller and Buyer desire to enter into this Agreement to cause the purchase and
sale of the Purchased Assets free and clear of all liens and encumbrances, and
to cause the assignment of the License(s), pursuant to the terms set forth
herein.

 

Now, therefore, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties (as defined below), intending to be
legally bound hereby, agree as follows:

 

ARTICLE I

DEFINITIONS

 

The following capitalized terms, as used in this Agreement, shall have the
meanings set forth in this Article:

 

“Act” means the Communications Act of 1934, as amended, 47 U.S.C. §§ 151 et seq.
(2004).

 

“Agreement” means this Asset Purchase Agreement, together with its schedules,
exhibits, annexes, appendices, and other documents referred to hereunder, as the
same may be amended or modified in accordance with the terms hereof.

 

“Assignment Application” means the FCC Form 603, or other appropriate
applications or documentation, to be completed by the Parties requesting FCC
consent to the assignment of the License(s) from Seller to Buyer or its
designee.

 

“Bankruptcy” means with respect to any Party: (i) the making by the Party of a
general assignment for the benefit of creditors or an admission in writing of
the Party’s inability to pay its debts when due; (ii) the commencement by or
against the Party of any liquidation, dissolution, bankruptcy, reorganization,
insolvency, or other proceeding for the relief of financially distressed
debtors, or the appointment for the Party, or for a substantial part of the
Party’s assets, of a receiver, liquidator, custodian, or trustee, and if any of
the events referred to in this item (ii) occur involuntarily, the failure of the
same to be dismissed, stayed, or discharged within ninety (90) days; or (iii)
the entry of an order for relief against the Party under Chapter 11 of the
United States Bankruptcy Code.



 

1

 



 

 

“Closing” means the consummation of the transaction contemplated in this
Agreement in accordance with its provisions.

 

“Closing Date” means the date on which the Closing occurs.

 

“FCC Consent” means the action taken by the FCC granting its consent to the
assignment of the Licenses contemplated by this Agreement.

 

“Final Order” means that forty (40) days shall have elapsed from the effective
date of the FCC Consent without the filing of any adverse request, petition or
appeal by any third party or by the FCC on its own motion with respect to the
FCC Consent, or any resubmission of any Assignment Application, or, if
challenged, the FCC Consent shall have been reaffirmed or upheld and the
applicable period for seeking further administrative or judicial review shall
have expired without the filing of any action, petition, or request for further
review.

 

“Indemnified Buyer Group” means Buyer and its officers, directors, employees,
agents, shareholders and affiliates.

 

“Indemnified Seller Group” means Seller and its officers, directors, employees,
agents, shareholders and affiliates.

 

“Interim Closing” means the effective date of this Agreement, the Spectrum Lease
Agreement, and the Management Agreement.

 

“Liens” means all liens, liabilities, claims, mortgages, obligations,
restrictions, or other encumbrances of any kind or nature, whether absolute,
legal, equitable, accrued, contingent or otherwise, including, without
limitation, any rights of first refusal.

 

“Management Agreement” shall have the meaning set forth in Section 2.09.

 

“Party” or “Parties” mean the parties to this Agreement or their successors and
permitted assigns.

 

“Partial Closings” means any Closing at which less than all the Purchased Assets
are conveyed, less than all the License(s) are assigned, or less than the full
Closing Payment is tendered.

 

“Person” means an individual, corporation, association, partnership, joint
venture, trust, estate, or other entity or organization, other than either
Party.

 

“Purchase Price” means the aggregate price paid for the Purchased Assets set
forth in Section 2.06.

 

“Purchased Assets” means the Licenses and the Schedule A Assets (including the
stations, equipment and Station Contracts).

 

“Rules” means the relevant rules and regulations of the FCC.

 

“Spectrum Lease Agreement” shall have the meaning set forth in Section 2.08.

 

“Station(s)” mean the facilities licensed under the call sign(s) listed on
Schedule A.

 

“Station Contracts” means the site leases, management contracts, and other
contractual obligations listed on Schedule A.



 

2

 



 

 

ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSIGNMENT OF LICENSES

 

2.01

Recitals. The foregoing Recitals are true and correct and form a part of this
Agreement.

 

2.02         Interim Closing. The Parties agree that no later than February 28,
2007, they shall have executed the Spectrum Lease Agreement and the Management
Agreement, and Seller shall have provided to Buyer all equipment and other
information required under the Spectrum Lease Agreement and the Management
Agreement (the “Interim Closing”). The date of such Interim Closing shall be
referred to herein as the “Interim Closing Date.”

 

2.03         Partial Closing(s). If the FCC grants its consent to the assignment
of some but not all of the License(s), Seller may request and Buyer may not
unreasonably refuse a Partial Closing. The date of the Partial Closing shall be
referred to herein as the “Partial Closing Date.” On the Partial Closing Date,
Buyer will direct that the Escrowed Funds related to the Purchased Assets,
transferred in the Partial Closing, less Eight Thousand Dollars ($8,000.00) for
each License in the Washington, DC and Houston, TX markets and Four Thousand
Dollars ($4,000.00) for each License in the Dallas, TX and San Francisco, CA
markets (“Per License Valuation”) and Schedule A Assets related to such Licenses
as to which FCC consent has not yet been granted (each an “Unassigned License”),
be released to the Seller (“Partial Closing Payment”). Notwithstanding any
Partial Closing, this Agreement shall remain in full force and effect until: (i)
all the License(s) are assigned by Seller to Buyer; (ii) all the Purchased
Assets are conveyed by Seller to Buyer; (iii) the full amount of the Purchase
Price is released from the Escrowed Funds to the Seller, subject to Section
2.06(c) below; (iv) this Agreement is otherwise terminated as provided in
Article VIII hereof; or as described in Article 2.06(c).

 

2.04         Purchase and Sale of Assets; Assignment of License(s). Subject to
the terms and conditions hereof and pursuant to a Bill of Sale, Assignment and
Assumption Agreement, a form of which is attached hereto as Schedule B, on the
Closing Date Seller shall assign, transfer, sell, convey and deliver to Buyer or
its designee all Seller’s right, title and interest in and to the Purchased
Assets, free and clear of all Liens, and shall assign and deliver to Buyer or
its designee the License(s), for the Purchase Price, as set forth in Section
2.05(c) herein.

 

2.05         Assumption of Liabilities. Buyer is not assuming and shall not be
responsible for any liabilities or obligations of Seller, whether arising out of
or in connection with the Purchased Assets or Licenses, except for the
obligations relating to the Purchased Assets and the Licenses for the period on
and after the Closing Date. Such assumed liabilities are specifically set forth
on Schedule A.

 

2.06         Purchase Price. Buyer shall pay Two Million Fifty Thousand Dollars
($2,050,000.00) (“Purchase Price”) to Seller for the Purchased Assets, in
readily available funds, as follows:

 

(a)           Buyer already has delivered a deposit equal to ten percent (10%)
of the Purchase Price in the amount of Two Hundred Five Thousand Dollars
($205,000.00) (the “Down Payment”) in the form of a wire transfer to Cold Creek
Consulting, Inc. Escrow Account. The Down Payment has been deposited into a
joint order escrow held by Cold Creek Consulting, Inc. (the “Escrow”) pursuant
to the Escrow Agreement, a form of which is attached hereto as Schedule C.

 

(b)           At the Interim Closing, Buyer shall deposit, into the Escrow,
ninety percent (90%) of the Purchase Price (“Additional Deposit”) (the Down
Payment and the Additional Deposit are collectively referred to as the “Escrowed
Funds”).



 

3

 



 

 

(c)           At the Closing, except as otherwise set forth in this Section 2.06
or in Section 6.04 below, Buyer shall pay to Seller the Purchase Price by
directing that the Escrowed Funds, less the Partial Closing Payment, if any,
together with interest accrued thereon after the Interim Closing, shall be
distributed to Seller. If any License cannot be assigned to Buyer as of December
31, 2007, Seller shall refund to Buyer the Per License Valuation associated with
the Unassigned License(s).

 

2.07         Spectrum Lease Agreement. Upon execution of this Agreement, the
Parties also shall execute a Short-Term De Facto Transfer Spectrum Lease
Agreement (“Spectrum Lease Agreement”), a form of which is attached hereto as
Schedule D. In consideration of Seller permitting Buyer to operate the Stations
specified on Schedule A of the Spectrum Lease Agreement, Buyer shall be
obligated under the Spectrum Lease Agreement to pay Seller Twenty-Six Thousand
Dollars ($26,000.00) (“Lease Fee”) for each full month from the Effective Date
of the Spectrum Lease Agreement until the Closing Date of this Agreement or
until termination of this Agreement under Article VIII herein (“Lease Fee
Payment Period”). The Purchase Price to be paid at the Closing shall be reduced
by any Lease Fee payments made by Seller to Buyer prior to the Closing Date. The
Lease Fee shall be paid from the funds in the Escrow pursuant to the terms of
the Escrow Agreement.

 

2.08         Management Agreement. Upon execution of this Agreement, the Parties
also shall execute a Management Agreement, a form of which is attached hereto as
Schedule E. In consideration of Seller permitting Buyer to operate the Stations
specified on Schedule A of the Management Agreement, Buyer shall be obligated
under the Management Agreement to pay Seller ten dollars ($10.00) for each full
month from the Effective Date of the Management Agreement until the Closing Date
or until termination of this Agreement.

 

ARTICLE III

REPRESENTATION AND WARRANTIES

 

3.01         Seller’s Representations and Warranties. Except as otherwise set
forth in Schedule A, Seller hereby represents and warrants to Buyer that, as of
the Effective Date and as of the Closing Date: (i) Seller or its affiliate is
the lawful, beneficial and exclusive owner of the Purchased Assets, and Seller
will have the unrestricted right to sell or cause the sale of such Purchased
Assets and to assign the Station Contracts to Buyer free and clear of all Liens;
(ii) this Agreement has been duly authorized and approved by all required
corporate action of Seller; (iii) neither the execution nor the delivery of this
Agreement nor the consummation of the transaction contemplated hereby will
conflict with, or result in any violation or default under, any term of the
articles of incorporation, organizational documents, or by-laws of Seller, or
any agreement, mortgage, indenture, license, permit, lease or other instrument,
judgment, decree, order, law or regulation by which Seller is bound; (iv) the
Schedule A Assets are in good working order and repair, subject to ordinary wear
and tear, and are sufficient to operate the Stations as currently operated by
Seller and to the best of Seller’s knowledge there are no material changes in
the Equipment transferred with the systems as listed on the summary of Equipment
attached to Schedule A; (v) Seller is the lawful grantee of the Licenses and has
the right, upon grant of FCC Consent thereto, to assign the Licenses to Buyer;
(vi) the Licenses are valid and in good standing with the FCC, and Seller is in
compliance in all material respects with all statutes, rules, and regulations
concerning construction, loading, and spacing of the Licenses or the facilities
associated therewith, and all other federal statutes, Rules, regulations, and
policies of the FCC applicable to Seller, the Licenses, or the Stations
(collectively, the “Laws”); (vii) the Stations are not currently short-spaced by
any third party (unless otherwise noted), nor, after the execution of this
Agreement by both Parties, will they be short-spaced by any third parties, nor
will they be subject to or operating under any agreement encumbering any of the
Licenses or any FCC waiver of otherwise applicable Laws; (viii) there is no
pending or, to the best of Seller’s knowledge, threatened action by the FCC or
any other governmental agency or third party to suspend, revoke, terminate or
challenge any of the Licenses or otherwise investigate the operation of the
Stations; (ix) no person or entity holds or has been granted a right of first
refusal or other right or option to purchase the Purchased Assets, the Stations
or any part thereof; (x) the Stations are fully constructed and operational as
required by the Laws; (xi) Seller is not in default under any of the Station
Contracts; (xii) all Station Contracts and customer contracts are fully
assignable by Seller to Buyer, and the Seller has obtained all necessary third
party consents to the assignment thereof; and (xiii) Seller has paid all
applicable federal, state and local taxes due and/or payable with respect to the
operation of the systems prior to the Interim Closing.



 

4

 



 

 

3.02         Buyer’s Representations and Warranties. Buyer hereby represents and
warrants to Seller that, as of the Effective Date and as of the Closing Date:
(i) Buyer is duly organized and in good standing under the laws of the state of
its organization as well as all other states in which it transacts business;
(ii) this Agreement has been duly authorized and approved by all required
corporate action of Buyer; (iii) Buyer is financially and legally able to meet
its obligations hereunder; and (iv) neither the execution nor the delivery of
this Agreement nor the consummation of the transaction contemplated hereby will
conflict with, or result in any material violation or default under, any term of
the articles of incorporation or by-laws of Buyer, or any agreement, mortgage,
indenture, license, permit, lease or other instrument, judgment, decree, order,
law or regulation by which Buyer is bound.

 

ARTICLE IV

COVENANTS

 

4.01         Seller’s Covenants. Seller hereby covenants and agrees that from
the Effective Date until the Closing:

 

(a)           Conduct of Business. Seller shall: (i) maintain and preserve, or
cause to be maintained and preserved, the Purchased Assets, and conduct, or
cause to be conducted, the business of the Station(s), in a reasonable and
prudent manner, in the ordinary and usual course, and consistent with industry
practice; (ii) not enter into any lease or other material agreement with respect
to the Purchased Assets other than the leases and agreements already entered
into, without the prior written consent of Buyer; (iii) not create, assume or
incur any indebtedness with respect to the Purchased Assets without the prior
written consent of Buyer; (iv) not sell, transfer, dispose of, or create or
suffer any Lien on any of the Purchased Assets without the prior written consent
of buyer; (v) not take or cause to be taken any other action which would have a
material adverse effect on any of the Purchased Assets, including, without
limitation, the value or condition thereof; (vi) satisfy, and obtain the release
of, all Liens, if any, not assumed by Buyer; and (vii) take all necessary
actions to maintain the continued validity of the License(s).

 

(b)           No Shop. Neither Seller, nor any of its agents, shall take any
action, directly or indirectly, to solicit indications of interest in, or offers
for, the sale of the Purchased Assets or assignment of the License(s), from any
Person. Seller shall promptly inform Buyer of any offers or solicitations to
purchase any of the Purchased Assets or be assigned any of the License(s),
including the terms thereof, made by any third party.

 

(c)           Further Assurances. Seller shall execute and deliver such other
instruments of transfer and take such other action as Buyer may reasonably
request in order to put Buyer in possession of, and to vest in Buyer good,
valid, and unencumbered title to the Purchased Assets in accordance with this
Agreement and to consummate the transaction contemplated by this Agreement.

 

4.02         Buyer’s Covenants. Buyer shall execute and deliver such other
instruments of transfer and take such other action as may be reasonably
necessary to consummate the transaction contemplated by this Agreement.

 

4.03

Covenants of Both Parties. The Parties each covenant and agree that:

 

(a)           Assignment Application. Promptly following the Effective Date, but
in no event later than five (5) business days thereafter, the Parties shall
prepare and jointly file with the FCC their respective portions of the
Assignment Application.

 

(b)           Disclosure to Parties. If either Party should become aware, prior
to the Closing, that any of its representations, warranties or covenants is
inaccurate or incapable of being performed, such Party shall promptly give
written notice of such inaccuracy or incapability to the other Party; provided,
however, that nothing contained in this Section 4.03(b) shall relieve the Party
bound by such representation, warranty or covenant from complying with such
representation, warranty, or covenant.



 

5

 



 

 

(c)           Confidentiality. Except as otherwise required by law, by court or
by governmental order, neither Party shall disclose, or allow to be disclosed,
any confidential information of the other Party, except to each Party’s
officers, directors, and attorneys, accountants, and employees involved in this
transaction, and only then on the condition that such individuals not disclose
the information disclosed to them.

 

(d)           Spectrum Lease Agreement; Management Agreement. The Parties
covenant to comply with the terms and conditions of the Spectrum Lease
Agreement, the Management Agreement, and with applicable Laws.

 

ARTICLE V

CLOSING CONDITIONS

 

5.01         Conditions to Buyer’s Obligations. Buyer’s obligations to perform
hereunder shall be subject to the satisfaction by Seller, or waiver in writing
by Buyer, of each of the following conditions precedent at or prior to the
Closing:

 

(a)           Representations, Warranties and Obligations. All Seller’s
representations and warranties contained in this Agreement shall be true and
correct in all material respects as of the Closing Date. Seller shall have
performed and complied with all its covenants and obligations under this
Agreement in all material respects.

 

(b)           Third Party Consents. Seller shall have obtained and delivered to
Buyer or its designee all necessary consents and approvals of third parties or
governmental authorities (including, without limitation, any approvals required
by any Canadian governmental authorities or the TSX Venture Exchange under
applicable Canadian securities laws) to permit Buyer to acquire the Purchased
Assets without the addition of any condition which would, in the opinion of
Buyer, have an adverse effect on any of the Purchased Assets. Seller also shall
have made all registrations, qualifications, declarations, or filings with, or
notices to, any federal, state or local governmental authority or other third
party required on the part of Seller in connection with the execution of this
Agreement or the consummation of the transaction contemplated hereby.

 

(c)           FCC Consent. The FCC shall have granted its consent to the
assignment of the Licenses to Buyer or its designee without the addition of any
condition that would have a material adverse effect on the Licenses, and that
such grant shall have become a Final Order.

 

(d)           Liens and Indebtedness. All Liens and indebtedness with respect to
the Purchased Assets shall have been released to Buyer’s satisfaction.

 

(e)           Stockholder Approval. This Agreement and the transaction
contemplated hereby shall be approved by the stockholders of Seller by the
requisite vote under applicable law and Seller’s Certificate of Incorporation,
and Seller shall have met all filing and other requirements under Section 14(c)
of the Securities Act of 1934, as amended, in connection with Seller’s filing of
an Information Statement with the S.E.C. pursuant to Regulation 14C promulgated
thereunder.

 

5.02         Conditions to Seller’s Obligations. Seller’s obligations to perform
hereunder shall be subject to the satisfaction by Buyer, or waiver in writing by
Seller, of the following conditions precedent at or prior to the Closing:

 

(a)           Representations, Warranties and Obligations. All Buyer’s
representations and warranties contained in this Agreement shall be true and
correct in all material respects as of the Closing Date. Buyer shall have
performed and complied with all its covenants and obligations under this
Agreement in all material respects.



 

6

 



 

 

(b)           Third Party Consents. Buyer shall have obtained and delivered to
Seller all necessary consents and approvals of third parties or governmental
authorities (including, without limitation, any approvals required by any
Canadian governmental authorities or the TSX Venture Exchange under applicable
Canadian securities laws) to permit Buyer to acquire the Purchased Assets. Buyer
also shall have made all registrations, qualifications, declarations, or filings
with, or notices to, any federal, state or local governmental authority or other
third party required on the part of Buyer in connection with the execution of
this Agreement or the consummation of the transaction contemplated hereby.

 

(c)           FCC Consent. The FCC shall have granted its consent to the
assignment of the Licenses to Buyer or its designee without the addition of any
condition that would have a material adverse effect on the Licenses, and that
such grant shall have become a Final Order.

 

(d)           Stockholder Approval. This Agreement and the transaction
contemplated hereby shall be approved by the stockholders of Seller by the
requisite vote under applicable law and Seller’s Certificate of Incorporation,
and Seller shall have met all filing and other requirements under Section 14(c)
of the Securities Act of 1934, as amended, in connection with Seller’s filing of
an Information Statement with the S.E.C. pursuant to Regulation 14C promulgated
thereunder.

 

ARTICLE VI

TRANSFER OF OPERATING RIGHTS; CLOSINGS

 

6.01         Transfer of Operating Rights. On the Effective Date of this
Agreement, the Parties shall execute the Spectrum Lease Agreement and the
Management Agreement. The Spectrum Lease Agreement and the Management Agreement
shall be effective no later than March 1, 2007.

 

6.02         Closing. The Closing hereunder shall take place at the offices of
Seller, located at 1610 Woodstead Ct. #330, The Woodlands, Texas, at 10:00 AM
local time, on the first business day after the later of: (i) subject to Section
2.06(c) herein, the date on which the grant of the FCC Consent becomes a Final
Order (unless such condition precedent to closing is waived by the Parties); or
(ii) the satisfaction of all other conditions specified in Article V hereof with
respect to the Purchased Assets; or (iii) on such other date and/or at such
other place as may be mutually agreed upon by the Parties in writing.

 

6.03         Seller’s Deliveries. At the Closing, Seller shall deliver to Buyer
copies of the following documents: (i) all consents and approvals obtained; (ii)
all registrations, qualifications, declarations, filings and notices made
pursuant to Section 5.01 of this Agreement; and (iii) all applicable instruments
of sale and assignment and such other documents or instruments required to
effectuate the transaction contemplated hereby.

 

6.04         Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller:
(i) all applicable instruments of sale and assignment and such other documents
or instruments required to effectuate the transaction contemplated hereby; and
(ii) the Purchase Price (less any reductions thereto made pursuant to Sections
2.06 and 2.08 herein) and direction to distribute the appropriate amount of
Escrowed Funds, together with interest accrued thereon after the Interim
Closing, as provided in Section 2.06(b) herein.

 

6.05         Prorations and Post-Closing Adjustments. Except as otherwise set
forth in the Spectrum Lease Agreement, appropriate proration as of the close of
business on the Closing Date shall be made with respect to ongoing items of cost
and expense relating to the Purchased Assets including estimated property tax
assessments. Such prorations shall be determined by Seller with Buyer’s
cooperation and settled in cash no later than thirty (30) days after the Closing
Date.



 

7

 



 

 

ARTICLE VII

INDEMNIFICATION

 

7.01         Indemnification by Seller. Seller shall defend, indemnify and hold
the Indemnified Buyer Group harmless from and against all direct losses,
liabilities, damages, costs or expenses (including the reasonable attorney’s
fees, penalties and interest) payable to or for the benefit of, or asserted by,
any party resulting from, arising out of, or incurred as a result of any act or
omission of Seller with respect to the transaction contemplated hereby,
including, without limitation: (a) the breach of any representation, warranty or
covenant made by Seller herein or in accord herewith; (b) any claim arising out
of the business of operating the Stations prior to the Closing, whether made
before or after the Effective Date; or (c) any litigation, proceeding or
governmental investigation, whether commenced before or after the Effective
Date, arising out of the business of operating the Stations prior to the
Closing.

 

7.02         Indemnification by Buyer. Buyer shall defend, indemnify and hold
the Indemnified Seller Group harmless from and against all direct losses,
liabilities, damages, costs or expenses (including reasonable attorney’s fees,
penalties and interest) payable to or for the benefit of, or asserted by, any
party resulting from, arising out of, or incurred as a result of any act or
omission of Buyer with respect to the transaction contemplated hereby,
including, without limitation: (a) the breach of any representation, warranty or
covenant made by Buyer herein or in accord herewith; (b) any claim arising out
of the business of operating the Stations after the Closing; or (c) any
litigation, proceeding or governmental investigation arising out of the business
of operating the Stations after the Closing.

 

7.03         Notice of Claims. A Party (the “Indemnified Party”) shall give
prompt written notice to the other Party (the “Indemnifying Party”) of any claim
against the Indemnified Party which might give rise to a claim by it against the
Indemnifying Party based upon the indemnity provisions contained herein, stating
the nature and basis of the claim and the actual or estimated amount thereof;
provided, however, that failure to give such notice shall not affect the
obligations of the Indemnifying Party to provide indemnification in accord with
the provisions of this Article VII unless, and only to the extent that, such
Indemnifying Party is actually prejudiced thereby.

 

7.04         Right to Defend. In the event that any action, suit or proceeding
is brought against any member of the Indemnified Seller Group or the Indemnified
Buyer Group with respect to which any Party may have liability under the
indemnification provisions contained herein: (a) the Indemnifying Party shall
have the right, at its sole cost and expense, to defend such action in the name
of or on behalf of the Indemnified Party; (b) in connection with any such
action, suit or proceeding, the Parties shall render to each other such
assistance as reasonably may be required in order to ensure the proper and
adequate defense of any such action, suit or proceeding; and (c) an Indemnified
Party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the Indemnifying Party, if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
because of actual or potential differing interests between such Indemnified
Party and any other party represented by such counsel.

 

7.05         Settlement. Neither Party shall make any settlement of any claim
which might give rise to liability of the other Party under the indemnification
provisions contained herein without the written consent of such other Party,
which consent such other Party covenants shall not be unreasonably withheld.



 

8

 



 

 

 

7.06

WARRANTIES; LIMITATIONS ON RECOVERY.

 

(a)           ALL THE EQUIPMENT RELATED TO THE PURCHASED ASSETS ARE BEING SOLD
“AS IS” AND “WHERE IS.” BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, SELLER HAS NOT MADE, AND SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS OF ANY KIND
OR CHARACTER REGARDING ANY ASPECT OF THE EQUIPMENT RELATED TO THE PURCHASED
ASSETS. HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE EQUIPMENT RELATED TO
THE PURCHASED ASSETS, BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE
EQUIPMENT RELATED TO THE PURCHASED ASSETS AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY SELLER. BUYER ACKNOWLEDGES THAT BUYER IS ACQUIRING THE
EQUIPMENT RELATED TO THE PURCHASED ASSETS “AS IS” AND “WHERE IS” AS OF THE
CLOSING DATE, WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES AS TO THE FITNESS,
MERCHANTABILITY, OR CONDITION FO THE EQUIPMENT RELATED TO THE PURCHASED ASSETS
OR AS TO ANY OTHER MATTER.

 

(b)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY, BY INDEMNIFICATION OR
OTHERWISE, FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES OF ANY
KIND INCURRED BY SUCH OTHER PARTY.

 

ARTICLE VIII

TERMINATION

 

8.01         Termination Not Due to Breach. This Agreement may be terminated (a)
at any time by mutual written consent of Seller and Buyer, or (b) unless the
period within which the Interim Closing is to occur is extended by mutual
written consent of the Parties at any time after February 28, 2007, by either
Party if the Interim Closing has not occurred and provided that the terminating
Party is not then and has not been in breach of the Agreement. If the Agreement
is terminated under Section 8.01(a) prior to February 28, 2007, or under Section
8.01(b), Seller shall direct the Escrowed Funds, together with accrued interest
thereon less the Down Payment, to be distributed to Buyer. If this Agreement is
terminated at any time after the Interim Closing and such termination is not the
result of a breach of this Agreement by one of the Parties, Buyer shall pay
Seller the Lease Fee for each full and partial month of the Lease Fee Payment
Period, and Seller shall distribute the balance of the Escrowed Funds, together
with interest accrued thereon less the Down Payment, to Buyer, and all such
payments shall be made within thirty (30) days after termination. However, if
the Agreement is terminated due to a Party’s breach, the provisions of Sections
8.02 and 8.03 shall apply.

 

8.02         Termination Due to Breach by Buyer. In the event that Buyer fails
to comply with any material term or obligation or breaches any representation or
warranty contained in this Agreement in any material respect and does not cure
such failure within thirty (30) days of receiving written notice from Seller
thereof (“Notice of Breach”), then Seller may, at its option, by written notice
to Buyer, terminate this Agreement as of the date of the Notice of Breach. If
the Agreement is terminated under this Section 8.02, Buyer shall pay Seller the
Lease Fee for each full and partial month of the Lease Fee Payment Period, and
Seller shall distribute the balance of the Escrowed Funds, together with
interest accrued thereon less the Down Payment, to Buyer, and all such payments
shall be made within thirty (30) days after termination.



 

9

 



 

 

8.03         Termination Due to Breach By Seller. In the event that Seller fails
to comply with any material term or obligation or breaches any representation or
warranty contained in this Agreement in any material respect and does not cure
such failure within thirty (30) days of receiving a written Notice of Breach
from Buyer, then Buyer may, at its option, by written notice to Seller,
terminate this Agreement as of the date of the Notice of Breach. If the
Agreement is terminated under this Section 8.03, Buyer shall pay Seller the
Lease Fee for each full and partial month of the Lease Fee Payment Period, and
Seller shall distribute the balance of the Escrowed Funds, together with
interest accrued thereon, to Buyer, and all such payments shall be made within
thirty (30) days after termination.

 

8.04         Other Agreements. In the event this Agreement is terminated, the
Spectrum Lease Agreement and the Management Agreement shall terminate as of the
date that the termination of this Agreement is effective.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.01         Expenses. Except as otherwise expressly provided herein, each Party
shall pay its own expenses (including, without limitation, the fees and expenses
of its agents, representatives, counsel, and accountants) incidental to the
negotiation, drafting, and performance of this Agreement, including, without
limitation, the preparation of the applicable sections of the Assignment
Application. Buyer shall pay all sales, property and transfer taxes and filing
fees for the Assignment Application(s) and the application for approval for the
Spectrum Lease Agreement, if any, applicable to the sale of the Purchased Assets
to Buyer.

 

9.02         Miscellaneous. This Agreement is the entire agreement between the
Parties with respect to the subject matter herein and supersedes all prior
agreements. This Agreement may not be assigned to any third party or amended,
and no provisions herein may be waived, without the prior written consent of
both Parties. This Agreement may be executed in counterpart originals, in which
case the effect shall be the same as if both Parties had executed the same
document. Neither Party shall be liable to the other Party for any failure to
perform hereunder due to a force majeure event. Both Parties shall comply with
all applicable Laws. If any provision of this Agreement is determined invalid or
illegal, such provision shall be fully severable, and the remainder of the
Agreement shall remain in full force and effect. any notice or communication
must be in writing and given by depositing the same in the U.S. mail, addressed
to the Party to be notified at the address first listed above, postage prepaid
and registered or certified with return receipt requested or mailing the same
via overnight delivery, or by delivering the same in person. The Parties agree
that they shall not bind each other to any contract with third parties which
might create liability in either Party for damages arising out of the
transactions contemplated herein. This Agreement does not constitute and shall
not be construed as constituting an agency, a partnership or joint venture
between the Parties, and neither Party shall have the right to obligate or bind
the other Party in any manner whatsoever, and nothing herein contained shall
give or is intended to give any rights of any kind to any third persons. Nothing
herein authorizes, or is intended to authorize, either Party to execute any
document for or on behalf of the other Party. The representations, warranties,
covenants and agreements made by Seller and Buyer shall survive the Closing, and
shall be fully enforceable at law or in equity against such other Party and its
successors and assigns for a period of two (2) years after the Closing Date. The
rights and obligations under this Agreement shall survive any merger or sale of
a Party and shall be binding upon the successors and permitted assigns of each
party. Time is of the essence in this Agreement.

 

9.03

Applicable Law; Remedies.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas without reference to conflicts of laws rules
that might require application of laws of another jurisdiction. Any suit,
action, or proceeding with respect to this Agreement shall be brought in the
courts of Harris County in the State of Texas, or in the U.S. District Court for
the Southern District (Harris Division) of Texas. The Parties hereby accept the
exclusive jurisdiction of those courts for the purpose of any suit, action, or
proceeding brought hereunder.



 

10

 



 

 

(b)           All disputes under this Agreement, which cannot be resolved
amicably, shall be submitted to binding arbitration under the then existing
Commercial Arbitration Rules of the American Arbitration Association.
Arbitration proceedings shall be held in Houston, Texas, or in a location
mutually agreed upon by the Parties. The Parties may agree on an arbitrator;
otherwise, there will be a panel of three (3) arbitrators, one (1) named in
writing by each Party within twenty (20) days after either Party serves a notice
of arbitration on the other Party, and the third named in writing by the other
two (2) arbitrators so appointed by the Parties, within ten (10) days after the
two (2) arbitrators selected by the Parties are named. No person financially
interested in this Agreement or in either Party may serve as an arbitrator. The
costs of the arbitration imposed by the arbitrators and the fees of the
arbitrator or arbitrators shall be assessed against the losing party to the
arbitration. The decision of the arbitrator or arbitrators will be final,
conclusive, and binding on both Parties, and judgment thereon may be entered and
enforced in any court of competent jurisdiction.

 

(c)           Except as set forth in Section 9.03(b) herein with respect to
arbitration of any disputes, each Party acknowledges and recognizes that a
violation or threatened violation of the restrictions, agreements or covenants
contained herein shall cause irreparable damage to the other Party, and that the
other Party shall have no adequate remedy at law for such violation or
threatened violation. Notwithstanding anything to the contrary contained herein,
each Party agrees that the other Party shall be entitled, in addition to any
other rights or remedies it might have, to obtain specific performance or
injunctive relief in order to enforce this Agreement or prevent a breach or
further breach of any specific provision hereof, without the necessity of
proving actual damages. Such right to specific performance or injunction shall
be in addition to the other Party’s right to bring an action for damages or to
exercise any other right or remedy available to the other Party as a result of
any breach hereunder. The other Party shall be entitled to costs and expenses,
including reasonable attorneys’ fees, incurred in enforcing its rights under
this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

CHAMPION COMMUNICATION SERVICES, INC.

FLEETTALK PARTNERS, LTD.

By:  /s/ Albert F. Richmond

Title:  Chairman

Date:  February 13, 2007

By:  /s/ Robert McGowan

Title:  President

Date:  February 13, 2007

 

 

 

By:  /s/ Pamela R. Cooper

Title:  Executive Vice President

Date:  February 13, 2007

 

 

 



 

11

 



 

 

SCHEDULE A

 

ASSETS PURCHASED & ASSUMED LIABILITIES

 



 

12

 



 

 

SCHEDULE B

 

BILL OF SALE, ASSIGNMENT & ASSUMPTION AGREEMENT



 

13

 



 

 

SCHEDULE C

 

FORM OF ESCROW AGREEMENT

 



 

14

 



 

 

SCHEDULE D

 

FORM OF SHORT TERM DE FACTO TRANSFER SPECTRUM LEASE AGREEMENT

 



 

15

 



 

 

SCHEDULE E

 

FORM OF MANAGEMENT AGREEMENT

 

 

16

 

 

 